Citation Nr: 0721584	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  03-35 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a gastrointestinal 
disability manifested by stomach cramps.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
June 1972 and additional active duty for training and 
inactive duty for training in the United States Army 
Reserves.  He received the Combat Infantryman Badge (CIB) for 
combat action in Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, in pertinent part, denied the claims 
listed on the title page of this decision.  The veteran had 
also submitted a notice of disagreement (NOD) to the initial 
rating for post-traumatic stress disorder (PTSD); however, 
after the RO issued a statement of the case, the veteran did 
not perfect an appeal for a higher rating for PTSD.  

In January 2005, the case was remanded to the RO for 
additional development.  It has been returned to the Board 
for further appellate consideration.  

Service connection for a gastrointestinal disability 
manifested by stomach cramps is addressed in the REMAND 
portion of the decision below and is REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence reflects that the veteran does not 
suffer from vertigo.

2.  The medical evidence attributes degenerative arthritis of 
both knees to the natural aging process.


CONCLUSIONS OF LAW

1.  Vertigo was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in March 2002 and February 2005, which informed the 
veteran of what evidence is needed to substantiate the 
claims, what evidence he was responsible for obtaining, and 
what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, because service connection is denied, 
the issues of an initial disability rating and an effective 
date need not be discussed.  Thus, no unfair prejudice to the 
veteran will result from lack of notice of the regulatory 
requirements for disability ratings and effective dates.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).

Service Connection 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Service connection requires competent evidence showing: (1) 
in-service incurrence or aggravation of a disease or injury; 
(2) the existence of a present disability; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.304(b); Cartright v. Derwinski, 
2 Vet. App. 24 (1991) (lay evidence alone may place the 
evidence in equipoise and thus, under 38 U.S.C.A. § 5107, 
establish entitlement to benefits).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Vertigo

In May 2001, the veteran requested service connection for 
vertigo (an illusory sense that either the environment or 
one's own body is revolving, Dorland's Illustrated Medical 
Dictionary 1820 (28th ed. 1994)).  He reported that it pre-
existed active service but was aggravated during active duty.  
His service medical records (SMRs) contain a medical history 
questionnaire completed in September 1969 wherein the veteran 
admitted to dizziness or fainting spells.  The examiner found 
cephalgia and vertigo, not considered disabling.  There is no 
related complaint during active service or subsequent Reserve 
component service.

An October 2002 private medical report notes benign 
positional vertigo based on a positive nystagmus test 
(Central nystagmus defined as a jerk nystagmus due to lesion 
somewhere in the neurologic pathways regulating gaze.  
Dorland's Illustrated Medical Dictionary 1164 (28th ed. 
1994)).  An electronystagmogram was recommended.  In March 
2004, a private audiologist recommended otological evaluation 
due to the veteran's complaint of unusual dizziness.  

In April 2004, the veteran testified before the undersigned 
Veterans Law Judge that he served in Vietnam as a grunt 
soldier.  He recalled that he fell from a truck in Da Nang 
and hit his head and asserted that the current service 
connection claim was a combat-related claim.  He testified 
that he first became aware of vertigo after leaving military 
service when he worked at a VA hospital.  He recalled that a 
VA doctor in Atlanta had told him that vertigo was possible.  
He testified that he was currently prone to falling.

According to a September 2005 VA otological compensation 
examination report, the veteran denied true vertigo (spinning 
sensation) but did report dizziness or imbalance when he 
stands up.  Examination revealed no disorder of the 
vestibular (balance) mechanism of the inner ear and no 
nystagmus.  The veteran failed to report for an 
electronystagmogram (ENG) study.  

In this case, the claim must be denied because no vertigo or 
other vestibular disability was found.  While a private 
physician noted nystagmus and vertigo, the more recent VA 
examiner found neither.  The veteran failed to report for 
ENG, thus further evidence is not available.  Where a veteran 
fails to report for VA examination when service connection is 
the issue, VA must base its decision on the remaining 
evidence of record.  38 C.F.R. § 3.655 (2006).  

Continuity of symptoms is not shown, as the veteran's 
testimony reflects that he first noticed vertigo after active 
service.  Moreover, the veteran's credibility as an historian 
is challenged because he had earlier claimed that vertigo 
pre-existed active service but was aggravated therein.  

Whether vertigo represents a chronic disease covered by 
38 C.F.R. §§ 3.307, 3.309 (other organic disease of the 
nervous system) is not clear.  However, for purposes of 
§§ 3.307, 3.309, vertigo has not been shown to be manifested 
to a degree of 10 percent within one year of separation from 
active military service.  

The veteran also served with Reserve components since active 
service, but in training status only.  During these periods 
of training, the special considerations for service 
connection for chronic diseases, such as other diseases of 
the nervous system as defined at 38 C.F.R. § 3.307 and 3.309, 
are not available.  Biggins v. Derwinski, 1 Vet. App. 474, 
478 (1991).  

In the absence of medical evidence of a current disability 
manifested by vertigo, the claim is not plausible.  The Court 
has specifically disallowed service connection where there is 
no present disability:  "[c]ongress specifically limits 
entitlement for service connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of a present disability there can be no 
valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for vertigo is therefore 
denied.  

Bilateral Knee Disability

The veteran's SMRs reflect a complaint of knee trouble during 
a September 1969 pre-induction examination.  No disability 
was found.  The SMRs note a right knee injury during service; 
however, the veteran, a combat veteran, has also reported a 
left knee injury.  A separation examination report reflects 
continued right knee pain and cramps.  Subsequent Reserve 
component physical examination reports do not reflect any 
knee complaint.  

In May 2001, the veteran requested service connection for 
bilateral knee problems with limitation of motion.  He 
reported that this pre-existed active service, but was 
aggravated during active service.  

VA X-ray studies of the knees in October 2002, showed a small 
tibial spurs on the right and left knee.  X-rays were 
otherwise unremarkable.  

An October 2002 VA compensation examination report reflects 
that the veteran reportedly injured each knee in separate 
incidents while in Vietnam.  He complained of intermittent 
severe knee pains and he soaked his knees occasionally.  He 
walked with a minimal right-sided limp.  Both knees looked 
normal.  Range of motion was to 130 degrees, bilaterally.  No 
abnormality of either knee was detected.  The diagnosis was 
small spur on each tibial spine.  No etiology opinion was 
offered.

In April 2004, the veteran testified that he walked, hiked, 
jumped, and marched miles with heavy backpacks during active 
service, which was stressful on his knees.  He recalled knee 
injuries during active service.  

The veteran underwent a VA orthopedic compensation 
examination in November 2005.  Current X-rays showed 
hypertrophic degenerative arthritis with spurring of both 
knees. The right tibia showed evidence of old healed 
periosteal trauma.  The diagnosis was mild degenerative 
arthritis of both knees.  The physician dissociated these 
findings with any injury incurred during active service, 
finding instead that the current disabilities were more 
likely related to age.  The physician also remarked that 
there is no evidence that any current condition pre-existed 
active service.  The physician then considered more recent 
Reserve service and found it less than likely that any such 
duty had caused or contributed to the current knee 
disability.  The physician reasoned that the veteran's 
arthritis was mild in nature and was to be expected in a 
person of his age.  

Service connection for bilateral knee joint degenerative 
arthritis must be denied because the medical evidence tends 
to dissociate the disability with active service and/or 
subsequent Reserve component training.  

For purposes of §§ 3.307, 3.309, knee joint arthritis has not 
been shown to be manifested to a degree of 10 percent within 
one year of separation from active military service.  

Although the veteran attributes bilateral knee degenerative 
arthritis to active service, he is not a trained medical 
professional.  Lay statements are competent evidence with 
regard to descriptions of symptoms of disease or disability 
or an injury, but when the determinative issue involves a 
question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  38 C.F.R. § 3.159; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
his opinion may not be used in this matter. 

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for bilateral knee 
degenerative arthritis is therefore denied.  




ORDER

Service connection for vertigo is denied.

Service connection for a bilateral knee disability is denied.


REMAND

Stomach Cramps

The SMRs note a complaint of post-prandial cramping.  An 
October 2002 VA referral medical examination report contains 
a diagnosis of gastritis.  

In January 2005, the Board remanded the case for a full VA 
evaluation of the gastrointestinal disorder and an opinion 
concerning the etiology of any disorder found, including an 
opinion addressing aggravation of any pre-existing disorder, 
if found.  

A VA examination report of November 2005 concludes that the 
veteran has possible lactose intolerance or irritable bowel 
syndrome, but the examiner failed to comply with the remand 
instruction that requests an etiology opinion.  

The Court held that when the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Accordingly, this case is remanded for the following action:

1.  The AOJ must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A and 
38 C.F.R. § 3.159, as well as VAOPGCPREC 
7-2004, is fully satisfied.  The AOJ must 
send the veteran a corrective notice, 
that: (1) includes an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The AOJ should arrange for the claims 
file to be returned to the November 2005 
VA physician for clarification.  The 
physician is asked to do the following:

Offer an opinion addressing whether 
it is at least as likely as not (50 
percent or greater probability) that 
any gastrointestinal disorder found 
was caused or aggravated by active 
service.  

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.  The 
veteran may be reexamined if necessary.  
If the requested physician is not 
available, a qualified substitute may be 
used.  

3.  Following the above, the AOJ should 
review all relevant evidence and 
readjudicate the claim.  If the benefits 
are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


